Case 1:19-cv-10742-PKC Document 11 Filed 11/04/20 Page 1 of 2
Case 1:19-cv-10742-PKC Document 10 Filed 11/02/20 Page 1 of 2

POLLOCK | COHEN Lip
60 BROAD STREET, 24TH FLOOR
NEW YorE, New Yorx 10004
{212} 337-3361

CONTACT:

Adam Pollock

Adam@PolleckCohen.com

(646) 290-7255

 

Novespipttcaanl? Granted.
Visa EGF

Hon. P. Kevin Castel ;
United States District Judge on. P. Ke¥in Castel, U.S.D.J.
Southern District of New York _

500 Pearl Street /; / Y 2 0
New York, NY 10007

  

So Ordered:

 

Re: United States et al. ex vel Gurin.v. NYC Health and Hospitals Corb. et al, No. 19-cv-10742

Dear Judge Castel:

We represent Relator William Gurin in the above-captioned action brought under the guz
tam provision of the federal False Claims Act and New York False Claims Act. We write to
respectfully ask this Court to set a deadline of December 18, 2020 for Relator to serve the
Defendants with the complaint. There is no upcomimg conference before the Court.

By order dated September 9, 2020 (ECF no. 7), the Court ordered: “Subsequent to the
unsealing of the complamt on September 9, 2020 pursuant to prior Order, ... service of the
complaint upon the defendants by the relator is authonzed sixty days from that date.” ‘The
complaint was unsealed on September 11, 2020.

Having conferred with counsel for Defendant NYC Health and Hospitals Corporation,
we learned that there is some unclarity as to whether service is ordered to be completed within 60
days from September 9 (or September 11), or instead must be completed during the period
commencing after 60 days from September 9 (or September 11).

(in any reading, we respectfully ask this Court set December 18, 2020 as the deadline to
serve the Defendants with the complaint. We have initiated discussions with Defendants and the
December deadline may help to facilitate the resolution of this action.

We have conferred with counsel for Defendant NYC Health and Hospitals Corporation
and they do not oppose this request. We have not yet conferred with Defendant New York
College of Podiatric Medicine. No previous adjournment or extension has been sought.

 
Case 1:19-cv-10742-PKC Document 11 Filed 11/04/20 Page 2 of 2
Case 1:19-cv-10742-PKC Document 10 Filed 11/02/20 Page 2 of 2

Hon. P. Kevin Castel
November 2, 2020
Page 2 of 2

Thank you for Your Honor’s consideration in this matter.
Respectfully submitted,
/3/ Adam Pollock

Adam Pollock

 

POLLOCK | GOHEN LLP

 
